Citation Nr: 0940613	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-17 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to accrued benefits for nonservice-connected 
widow's pension with special monthly pension based on 
entitlement to regular aid and attendance for accrued 
benefits purposes.


WITNESS AT HEARING ON APPEAL

The Veteran's son


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1942 to June 
1946.  The Veteran died in February 2004.  The Veteran's 
widow filed a claim for nonservice-connected pension.  She 
died in August 2006.  The current appellant is the son of the 
Veteran and the widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefit sought on appeal.  The 
appellant's disagreement with this decision led to this 
appeal.

The appellant testified before the undersigned Veterans Law 
Judge in June 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.


FINDING OF FACT

At the time of the widow's death, the record did not contain 
proof of the marriage between the Veteran and the widow.


CONCLUSION OF LAW

Entitlement to accrued benefits for nonservice-connected 
widow's pension with special monthly pension based on 
entitlement to regular aid and attendance for accrued 
benefits purposes is not warranted as a matter of law.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The appellant was not issued a VCAA letter that detailed the 
evidence that was needed to substantiate the claim on appeal.  
In this case, however, as discussed in greater detail below, 
the appeal is dependent upon whether the claims file, at the 
time of the widow's death, contained sufficient evidence of 
her marriage to the Veteran.  The appellant has not contended 
that such evidence was of file, noting that due to the 
widow's illness the evidence was not submitted.  Rather, the 
appellant has subsequently submitted evidence that the widow 
and the Veteran had a valid marriage.  As explained below, 
under the undisputed facts of this appeal, the claim must be 
denied as a matter of law; thus, there is no need to further 
discuss the duties to notify in this case.  Further, as the 
claim in dependent upon the evidence of file at the time of 
the widow's death, there is no need to further discuss the 
need to assist.  In essence, VCAA notification error is non-
prejudicial where the appellant was not entitled to benefit 
as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).

Law and Regulations, Factual Background, and Analysis

Prior to the widow's death, she filed for pension benefits.  
The RO sought evidence to support the contended marriage to 
the Veteran.  38 C.F.R. § 3.205 lists the types of evidence 
that will establish that a valid marriage existed.  The RO 
sent a letter requesting evidence and additional information 
regarding the marriage.  This evidence was not supplied prior 
to the widow's death in August 2006.  Later in August 2006, 
the RO, unaware of her death, issued a denial of the pension 
claim.  The letter again requested the information.  As the 
widow had died prior to the issuance of this decision, this 
decision has no effect on the appeal.  See generally 
38 C.F.R. § 20.1302.

Subsequent to the widow's death, the son of the Veteran and 
widow, who is the appellant, submitted evidence of the valid 
marriage, to include a marriage certificate and an 
affividavit from the Veteran's sister.  The appellant 
resubmitted this evidence at the time of the Board hearing.  
In the appellant's substantive appeal (VA Form 9), he wrote 
that the "questionnaire was not submitted within the time 
allowed due to her health problems and frequent admissions to 
the hospital."

In relevant part, 38 C.F.R. § 3.1000 provides that upon 
death, periodic monetary benefits to which the payee was 
entitled at her death under existing ratings or decisions or 
those based on evidence in the file at date of death, and due 
and unpaid will, upon the death of such person, be paid.  
(Emphasis added).  Evidence in the file at date of death 
means evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death, in support of a claim for VA benefits pending 
on the date of death.  See 38 C.F.R. § 3.1000(d)(4).

The appellant does not contend that the evidence required to 
prove that the widow was within the category of eligible 
persons was submitted prior to her death.  See 38 C.F.R. 
§ 3.1000(c).  The appellant, instead, points to the evidence 
submitted after her death that shows that she was the 
surviving spouse.  VA regulations require that in order for 
the accrued benefit to be payable the evidence needs to have 
been in VA's possession prior to her death.  Unfortunately, 
there is no exception based on the health of the widow at the 
time the claim was being processed.  On the undisputed facts 
of this appeal, the required evidence was not in the claims 
file, or otherwise considered to be in VA's possession, prior 
to the widow's death in August 2006.  Therefore, this appeal 
is denied as a matter of law.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.1000 (2009); Valiao, supra.


ORDER

Entitlement to accrued benefits for nonservice-connected 
widow's pension based on entitlement to regular aid and 
attendance for accrued benefits purposes is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


